Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered September 23, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The court’s Sandoval ruling permitting the prosecutor to ask defendant about his four prior convictions, with limited inquiry as to their underlying facts, balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Each of the convictions was directly related to defendant’s credibility and his willingness to place his interests before those of society, and none was similar to the case on trial.
Defendant’s challenge to the court’s Allen charge (Allen v United States, 164 US 492) is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the Allen charge was not coercive since, when read as a whole, it was clearly neutral and balanced (see, People v Alvarez, 86 NY2d 761). Concur — Mazzarelli, J.P., Ellerin, Lemer, Rubin and Marlow, JJ.